          Case 3:20-cv-02829-VC Document 64 Filed 07/23/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  BOSTON SCIENTIFIC                            Case Nos. 19-cv-05645-VC, 20-cv-02829-VC
  CORPORATION, et al.,
                 Plaintiffs,                   ORDER RE PENDING MOTIONS
          v.                                   Re: Dkt. Nos. 47, 48, 60, 76 (19-cv-05645-VC);

  BIOCARDIA, INC.,                                Dkt. No. 43 (20-cv-02829-VC)
                 Defendant.

  BIOCARDIA, INC.,
                 Plaintiff,

          v.

  NVISION MEDICAL
  CORPORATION, et al.,
            Defendants.


       For the reasons discussed at the July 16 and 23 hearings, the pending motions are
resolved as follows:

           •   Sarna’s motion to dismiss the amended counterclaims in the first lawsuit is
               granted as to Count I but denied as to Counts II and III. Any amended answer and
               counterclaims are due within 28 days of this order.

           •   Sarna’s unopposed motion to strike portions of the amended counterclaims in the
               first lawsuit is granted.

           •   BioCardia’s motion to amend its answer and counterclaims in the first lawsuit to
               include the additional trade secrets identified in that motion is granted. The
               allegations relating to these additional trade secrets may thus be included in the
               amended answer and counterclaims that are to be filed within 28 days.
          Case 3:20-cv-02829-VC Document 64 Filed 07/23/20 Page 2 of 2




          •   Leave to file an amended answer and counterclaims in the first lawsuit is limited
              to the two matters just discussed: bolstering the allegations regarding correction
              of inventorship and including allegations regarding the additional trade secrets.
              No additional parties, claims, or allegations may be inserted.

          •   EXXclaim’s motion to dismiss the amended complaint in the second lawsuit is
              granted, with leave to amend. Any second amended complaint must be filed
              within 28 days of this order.

          •   nVision’s request to dismiss the second lawsuit on claim-splitting grounds—made
              not by motion but in response to questions posed by the Court—very likely has
              merit. But in fairness, BioCardia should be given a fuller opportunity to respond
              on this issue. Accordingly, nVision (and EXXclaim, if it too believes dismissal on
              claim-splitting grounds is warranted) may raise this issue in response to the
              second amended complaint.

          •   The motion to consolidate is denied without prejudice to renewing it after the
              pleadings are settled (assuming the second lawsuit has not been dismissed
              entirely).

          •   Discovery in both cases is stayed until the pleadings are settled, at which point the
              parties should be prepared to discuss whether discovery, when it resumes, should
              be limited to the statute of limitations question.

       IT IS SO ORDERED.

Dated: July 23, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
